Citation Nr: 0508561	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from January 1952 to 
January 1972.  The appellant is the veteran's surviving 
spouse.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO.  

The current claim concerns, in part, whether service 
connection for the cause of the veteran's death may lie under 
38 C.F.R. § 3.309(e) ("[d]isease[s] associated with exposure 
to certain herbicide agents") as amended by 66 Fed. Reg. 
23155-23169 (2001) (adding Type 2 diabetes mellitus, also 
known as Type II diabetes mellitus or adult-onset diabetes).  

This claim had not previously been considered under the 
amended regulation, which potentially provides a "new cause 
of action" not subject to the usual requirement of new and 
material evidence to reopen.  See Spencer v. Brown, 4 Vet. 
App. 283 (1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).

The Board remanded this matter for further development of the 
evidence in December 2003.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested heart, 
vascular, lung or renal disease or diabetes mellitus in 
service or many years thereafter.  

2.  The veteran is not shown to have present in the Republic 
of Vietnam during his period of active service.  

3.  Neither heart, vascular, lung or renal disease nor 
diabetes mellitus is shown to be due to any event or incident 
in service.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran demise.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have had heart, vascular, 
lung or renal disability or disability manifested by diabetes 
mellitus due to disease or injury that was incurred in or 
aggravated by service; nor may any heart or renal disability 
diabetes mellitus be presumed to have been incurred in 
service; nor may diabetes mellitus be presumed to have been 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 
1131, 1310, 5107, 7104 (West 2002); 38 C.F.R. § 3.5, 3.102, 
3.303, 3.307, 3.309, 3.312 (2004).  

2.  The veteran is not shown to have had service-connected 
disability that caused or contributed substantially or 
materially in producing the veteran's death.  38 U.S.C.A. §§ 
1110, 1116, 1131, 1310, 5107, 7104 (West 2002); 38 C.F.R. § 
3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
The Board notes that she elected not to testify at a hearing 
regarding the issue on appeal.  

Further, by October 2001 and May 2004 letters, the September 
2002 Statement of the Case, and the January 2005 Supplemental 
Statement of the Case, she and her representative have been 
notified of the evidence needed to establish the benefit 
sought, and she has been advised via the letters and January 
2005 supplemental statement of the case regarding her and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  


Factual Background 

A careful review of the service medical records shows that 
the veteran did not manifested complaints or findings 
referable to heart, lung or renal disease or diabetes 
mellitus while on active duty.  On a July 1967 evaluation 
study, his lung fields were clear.  The heart was normal in 
size, shape and position.  

An August 1969 X-ray study of the chest revealed poor 
insperatory effort with no gross pulmonary abnormality.  On 
July 1971 report of medical history, the veteran noted no 
symptoms associated with the heart, lungs or kidneys.  

On a July 1971 service discharge examination all systems were 
found to be normal.  Obesity, however, was noted.  
Nonetheless, the veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  

The DD Forms 214 and personnel records reflect that the 
veteran did not perform active service in the Republic of 
Vietnam.  The service records reveal overseas service but in 
countries other than the Republic of Vietnam.  

The veteran died in November 1998.  The certificate of death 
reflects that the cause was due to cardiorespiratory arrest.  
The other significant conditions noted as contributing to the 
veteran's death-but not resulting in the underlying cause-
include chronic obstructive pulmonary disease, vascular 
disease and renal failure.

The veteran had no service-connected disability during his 
lifetime.  

In June 2001, the appellant filed a claim of service 
connection for the cause of the veteran's death.  

A June 2001 statement from P. Suchinda. M.D. indicates that 
the veteran had been receiving medical treatment for renal 
failure and heart failure as a consequence of diabetes 
mellitus at the time of his death.  It was the opinion of the 
physician that Type II diabetes mellitus contributed 
significantly to the immediate cause of the veteran's death.  

In June 2002, the appellant asked that the veteran's service 
medical records be checked to determine whether he was 
diagnosed with diabetes mellitus in service.  


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); See also 38 U.S.C.A. § 1116(f) (West 2002), as 
added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

There is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Discussion

As stated hereinabove, the veteran had no service-connected 
disability during his lifetime.  Furthermore, his service 
medical records are silent regarding any condition that may 
have implicated in the veteran's death.  That is, there is 
nothing in the service medical records to suggest heart or 
pulmonary trouble or renal disease.  

Because there is no apparent nexus between the cause of the 
veteran's death and service, service connection on a direct 
basis for the cause of the veteran's death must be denied.  
38 C.F.R. §§ 3.303, 3.312.  

The appellant submitted private medical evidence indicating 
that the veteran suffered from type II diabetes mellitus and 
that this condition contributed to the immediate cause of his 
death.  

The service medical records are silent regarding complaints, 
findings or a diagnosis of type II diabetes mellitus.  The 
Board has no information regarding the date of onset of this 
condition, but finds no basis in the record for relating the 
onset of the diabetes mellitus back to service.  

Because there is no apparent direct nexus between the cause 
of the veteran's death and service-related diabetes mellitus, 
service connection for the cause of the veteran's death on 
that basis must be denied.  Id.  

The Board concludes, moreover, that service connection for 
the cause of the veteran's death cannot be granted based on 
presumptively service-connected diabetes mellitus Type II.  
Id.; 38 C.F.R. §§ 3.307, 3.309.  The veteran did not serve in 
the Republic of Vietnam at any time during his two decades in 
service, and such service during the Vietnam era is a 
prerequisite for the grant of service connection for diabetes 
mellitus on a presumptive basis.  38 C.F.R. § §§ 3.307, 
3.309.  

As explained above, the evidence does not reflect a nexus, 
either direct or presumptive, between any disease or 
disability linked service and the cause of the veteran's 
death.  There being no relationship between the veteran's 
death and a service-connected disability, service connection 
for the cause of the veteran's death is denied.  38 C.F.R. 
§ 3.312.

The record contains no VA medical opinion that is customarily 
arranged in connection with claims for benefits.  38 U.S.C.A. 
§ 5103A (d).  

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. 
§ 5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As well, under 38 U.S.C.A. 
§ 5103A(d), VA is required to provide a medical examination 
or obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim. 

In the present case, there is absolutely no suggestion in the 
evidence of a relationship between any service-connected 
disability and the cause of the veteran's death.  As such, a 
medical opinion regarding the cause of the veteran's death 
and its potential relationship to service is not necessary, 
and the Board concludes that there is no reasonable 
possibility that a medical examination would serve to assist 
the appellant in establishing her claim.  38 U.S.C.A. 
§ 5103A(a)(2), (d); see also Sabonis, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See also 38 C.F.R. § 3.102; Ortiz, 
supra; Gilbert, supra.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


